     Case: 1:18-cv-02036 Document #: 44 Filed: 12/17/18 Page 1 of 3 PageID #:174



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

WILLIAM HEMMINGS,

         Plaintiff,                                         Case No. 18-cv-2036

v.                                                          Hon. Jorge L. Alonso

INSYS THERAPEUTICS, INC.,
a Delaware corporation,

         Defendant.

              DEFENDANT INSYS THERAPEUTICS, INC.’S DISCOVERY PLAN

          Insys Therapeutics, Inc. (“Insys”), pursuant to the Court’s Notification of Docket Entry

 (D.E. 43), submits this Discovery Plan in advance of the Continued Status Hearing set for

 December 19, 2018. At this time, Insys intends to pursue the following written discovery and

 depositions during fact discovery in this case.

          Written Discovery

          Insys will serve additional written discovery to Plaintiff, including additional

 interrogatories and requests for production, as necessary and based upon Plaintiff’s discovery

 responses to date and further information learned as discovery proceeds. Insys also will serve

 requests for admission to Plaintiff based upon Plaintiff’s discovery responses and other

 information relevant to the case.

          Depositions

          Insys intends to take the following fact-witness depositions as set forth below.

          Mid-February 2019:

                 Mr. William Hemmings (Chicago area)

                 Ms. Monica Sircar (same)

116477400.2
     Case: 1:18-cv-02036 Document #: 44 Filed: 12/17/18 Page 2 of 3 PageID #:175



          Mid-March 2019:

                Kristen Pryor – Licensed Clinical Professional Counselor (West Dundee, IL)

                Dr. Susan Lasher – Psychologist at Alexian Brothers Hospital (Elk Grove, IL)

                Dr. Greta Negpal – Anesthesiologist – pain treatment (Chicago)

          Early April 2019:

                Charlene Nippa – Plaintiff’s mother (Dallas)

          Mid-April 2019:

                William Hemmings III – Plaintiff’s father (St Louis)

                Marie Hemmings – Plaintiff’s step-mother (St Louis)



                                                  INSYS THERAPEUTICS, INC.

                                                  By: /s/ Adam P. Schwartz
                                                          One of its attorneys

                                                  Adam P. Schwartz
                                                  David J. Walz
                                                  CARLTON FIELDS JORDEN BURT, P.A.
                                                  P.O. BOX 3239
                                                  Tampa, FL 33601-3239
                                                  (813) 229-4336
                                                  aschwartz@carltonfields.com
                                                  dwalz@carltonfields.com

                                                  David J. Doyle
                                                  FREEBORN & PETERS LLP
                                                  311 South Wacker Drive, Suite 3000
                                                  Chicago, Illinois 60606
                                                  (312) 360-6000
                                                  ddoyle@freeborn.com




116477400.2                                       2
     Case: 1:18-cv-02036 Document #: 44 Filed: 12/17/18 Page 3 of 3 PageID #:176



                                  CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that on the date shown below he caused Insys

Therapeutics, Inc.’s Discovery Plan to be filed electronically with the court, which will cause a

copy of the document and notification of the filing to be sent to all counsel of record.

Dated: December 17, 2018                               /s/ Adam P. Schwartz
                                                       Attorney for Insys Therapeutics, Inc.




116477400.2                                        3
